Mr. Presiding Justice Smith delivered the opinion of the court. This was an action in the Municipal Court of Chicago of the first class, brought by the plaintiff, here the defendant in error, against the defendants, here the plaintiffs in error, to recover for money paid out by the plaintiff at the instance and request of the defendants and on an account stated. On a hearing by the court the issues were found for the plaintiff; his damages assessed at $3,456.84 and judgment entered therefor. We were advised by the oral argument that the judgment has been paid and only the costs are depending on this decision. Leave was given the plaintiff to file a supplemental record and a motion by the defendants to strike the same and ‘‘Supplemental Bill of Exceptions” appearing therein was reserved to the hearing. The supplemental record containing orders not appearing in the original record filed here by the defendants, the motion to strike the supplemental record is denied, but the motion to strike that part of the said supplemental record described as the “Supplemental Bill of Exceptions” is allowed. The same was not signed by the trial court and filed within the time required by the Municipal Court Act. The plaintiff introduced evidence in support of his claim, but the defendants made no defense. They apparently relied upon their motion to continue supported by the affidavit of the defendant Dandridge. We have carefully examined the affidavit and given due consideration to the defendants ’ argument in support thereof, and think that the court properly denied the motion. There is- no reversible error in the record. The judgment is affirmed. Affirmed.